Citation Nr: 0729442	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-38 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a gunshot wound to the right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Nashville Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
November 2004 which granted service connection for residuals 
of a gunshot wound to the right foot and assigned an initial 
10 percent rating and a January 2005 rating decision that 
denied the service connection issues on appeal.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in March 2007.  A transcript of the hearing is 
associated with the claims file.  

In response to a January 2005 rating decision which in part 
denied service connection for a bacterial ulcer disorder, a 
skin disorder claimed as "jungle rot" of the feet, and for 
a respiratory disorder, the veteran filed a notice of 
disagreement (NOD) specifically addressing these issues.  A 
statement of the case was issued in September 2005 and the 
veteran submitted a timely VA Form 9 Substantive Appeal later 
in November 2005.     
 
In a March 2007 letter the veteran wrote the following:  "I 
wish to withdraw my appeal for jungle rot, emphysema, 
bronchitis and pneumonia as a result of herbicide exposure 
and bacterial ulcers as a result of herbicides."  The 
veteran's representative confirmed withdrawal of these issues 
in the March 2007 hearing.  The issues are no longer in 
appellate status.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

The veteran has raised a claim for service connection for 
diabetes mellitus as secondary to herbicide exposure in 
November 2006.  His representative also indicated that he was 
filing a claim for service connection for post-traumatic 
stress disorder (PTSD) in the March 2007 hearing, but 
suggested that this may be intertwined with the sleep 
disorders claim due to sleep problems being a symptom of 
PTSD.  These matters are deferred to the RO for further 
consideration, with the proviso that evidence development to 
be conducted in support of the sleep disorders claim will 
likely be pertinent to the pending PTSD claim.  

The appeal of the issues of entitlement to service connection 
for a sleep disorder and for an increased rating for right 
foot gunshot residuals is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

A review of the evidence reflects that further development is 
needed to properly address the veteran's claims for service 
connection for a claimed sleep disorder and for a disability 
rating in excess of 10 percent for a service-connected 
gunshot wound of the right foot.

Regarding his claim for a higher evaluation for his right 
foot gunshot wound residuals, the most recent VA examination 
addressing the severity of this disorder was in September 
2004.  The veteran testified in the March 2007 hearing that 
his symptoms have worsened since this examination.  The 
veteran's representative has argued in the same hearing that 
another VA examination is needed as the veteran's symptoms 
have worsened and also suggested that a more complete 
examination to address neurological problems as well as 
podiatric problems is needed.  

Regarding the claim for service connection for a sleep 
disorder, the veteran's representative has essentially argued 
that the veteran suffers from such problems including trouble 
sleeping and nightmares as a direct result of his combat 
experiences.  The representative pointed out that sleep 
problems are a symptom of PTSD although acknowledging that 
the veteran was not currently appealing a claim for PTSD but 
indicated that such a claim was being submitted to the RO.  
The veteran is shown to have served in combat in Vietnam, 
having received a combat infantry badge, among other medals.  
In view of the veteran's contentions via his representative 
that such sleep problems were caused by his combat and in 
light of the possibility raised that the sleep disorder may 
be part of a larger psychiatric disorder potentially related 
to service, the Board finds further development to include 
clarification of the true nature of this claimed sleep 
disorder is necessary.  
In addition, the veteran's March 2007 hearing testimony 
includes mention that he recently attended a hearing in 
February 2007 apparently to adjudicate disability, although 
it is unclear whether the adjudication was for Social 
Security or some other form of disability.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).  

The Board further notes that there have been additional VA 
records obtained since the most recent supplemental statement 
of the case of December 2005, without waiver of appeal by the 
agency of original jurisdiction.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)) is 
fully satisfied.  

(a) The VA must send the veteran a 
corrective notice that explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess, supra.  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  

(c) The notice regarding both the  
service connection and increased rating 
issues must also (1) informs him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should clarify whether the 
veteran has filed a disability claim with 
Social Security and if so, should obtain 
from the Social Security Administration a 
copy of any decision that was made on a 
claim for Social Security disability 
benefits awarded, as well as the medical 
records relied upon concerning any 
determination rendered.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.  
If the veteran has filed a claim for 
entitlement to disability benefits from 
an agency other than one from the Federal 
Government, an attempt should be made to 
obtain the records in support of such a 
claim.  

3.  After the completion of the above, 
the AOJ should schedule the veteran for a 
VA podiatry examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected right foot gunshot wound 
residuals.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any indicated special 
studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  All indicated tests should be 
conducted, including X-rays, and the 
active and passive range of motion of the 
right foot in degrees should be reported.  
The examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected right foot 
disability.  It is requested that the 
examiner address the following questions:

(a)  First the examiner should identify 
the nature of the right foot disability 
attributable to the shell fragment 
wounds.  If muscle damage attributable to 
the service-connected right foot 
disability is noted to be present, the 
examiner should specify any anatomical 
damage, identify the muscle groups 
involved and indicate whether there are 
any retained foreign bodies.  The 
examiner should also address whether the 
right foot disability causes weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement; and whether there 
are any other objective manifestations 
that would demonstrate disuse or 
functional impairment of the right foot 
due to pain attributable to the service-
connected foot disability.

(c)  The examiner should also expressly 
give the extent of the scarring related 
to fragment wound residuals in square 
inches or square centimeters, should 
indicate whether the veteran's scarring 
is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part.

(d) The examiner(s) should describe all 
neurological symptoms, if any, associated 
with the service-connected right foot 
gunshot wound and describe in detail the 
nature of the symptoms.  If there are any 
neurological symptoms, the examiner 
should discuss whether it more closely 
resembles a mild, moderate or severe 
incomplete paralysis, neuritis or 
neuralgia.  

A rationale should be provided for all 
opinions offered.

4.  The AOJ should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a sleep 
disorders/psychiatric examination in 
order to determine the nature and 
etiology of any sleep disorder(s) found, 
to include whether complaints regarding a 
sleep disorder are part and parcel of a 
psychiatric disorder, to include PTSD.  
The examiner should take a complete 
history from the veteran and review the 
entire claims file and must indicate in 
the examination report that such was 
performed.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a sleep 
disorder?  If so is the sleep disorder a 
separate disorder of its own or is it a 
symptom of a psychiatric disorder?

(b) If the sleep disorder is shown to be 
a separate disorder and not part of a 
larger psychiatric disorder, is it is 
likely as not that the sleep disorder 
began in service or was caused by events 
therein, to include participation in 
combat?  

(c) If there is a psychiatric disorder(s) 
which the sleep complaints are shown to 
be part of, the examiner should determine 
the etiology and the nature and extent of 
such disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service.  The examiner should make note 
that the veteran's participation in 
combat is confirmed by his service 
personnel record.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.  Following completion of the above 
development, the AOJ should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


